DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.
 
Status of Claims:
1c.	Claims 1-4, 6-7, 9-18, 20-22 and 24-27 are pending, of which claims 1-4, 6-7, 9-18, 20-22, 24-25 are drawn to the elected invention. 
1d.	 Claims 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2020.
Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The amendment has overcome the objection of claim 20.

2b.	The amendment has overcome the rejection of claims 16-18 and 25 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 16 no longer 
2c.	The rejection of claims 3, 4, 21 and 22 made under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.  Amended claims 3, 4, 21, and 22 no longer recite agents or antibodies that do not inhibit IL-17 activities, such as, anakinra, rilonacept, canakinumab, anti-IL1, anti-IL1β, anti-IL18, anti-IL21, anti-IL23, anti-IL-1R, soluble IL-1R, soluble IL-18R, soluble IL-21R, etc.
2d.	The rejection of claims 1-4, 6-7, 9-15 and 25 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), for not enabling the full scope of the claimed invention is withdrawn. Amended claims no longer encompass a method for prophylaxis of adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis in a subject in need thereof comprising inhibition of IL-17 activity. 
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Heidi A. Dare, (Applicants' Representative) on 25 January 2022.
The application has been amended as follows: 


In The Claims:
3a.	Claim 1 (Twice Amended) A method for treating an adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis in a subject in need thereof comprising administering an inhibitor of IL-17 activity, wherein the adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis is caused by orthopedic metal implant debris.

3b.	Claim 2 (Once Amended) The method of claim 1, wherein said inhibitor is an effective amount of one or more anti-cytokine antibodies, anti-receptor antibodies, soluble receptors, receptor inhibitors, or blocking agents to the subject.

3c.	Claim 12 (Once Amended) The method of claim 2, wherein administration of the inhibitor occurs within about 0.5 hour to about 30 days of onset of the adverse immune reaction to metal debris, metal induced delayed type hypersensitivity, or inflammatory osteolysis.

3d.	Claim 13 (Once Amended) The method of claim 2, whereinof the inhibitor comprises parenteral administration.

3e.	claim 14 (Once Amended) The method of claim 2, wherein of the inhibitor comprises intravenous, intraarterial, intramuscular, intraarticular, intradermal, subcutaneous, or intraperitoneal administration.

3f.	Claim 15 (Once Amended) The method of claim 2, wherein  of the inhibitor comprises intravenous administration.
 
3g.  	Please cancel claims 26-27 without prejudice or disclaimer.  

Conclusion:
4.	Claims 1-4, 6-7, 9-18, 20-22, 24-25 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        20 January 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647